DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 110079080 A (Yang).
Yang discloses a polyamide composition comprising:
40 to 65 wt.% polyamide 6 (PA6) (meets Applicants’ polyamide (A));
10 to 30 wt.% polyamide 6T (PA6T) copolymer (meets Applicants’ polyamide (A));
1 to 10 wt.% high-density polyethylene modified with maleic anhydride (HDPE-MAH) (meets Applicants’ modified high-density polyethylene (C));
 10 to 30 wt.% of a styrene-ethylene-butylene styrene block copolymer modified with maleic anhydride (SEBS-MAH) (meets Applicants’ modified styrene-based copolymer (B)); and
1 to 5 wt.% lubricant such as calcium stearate (meets Applicants’ aliphatic metal salt (D)).
Yang discloses Example 14 [0038] comprising:
 47 wt.% PA6 (meets Applicants’ polyamide (A));
15 wt.% PA6T copolymer (meets Applicants’ polyamide (A));
1 wt.% HDPE-MAH (meets Applicants’ modified high-density polyethylene (C) and content thereof);
 5 wt.% of SEBS-MAH (meets Applicants’ modified styrene-based copolymer (B) and content thereof); and
0.3 wt.% calcium stearate (meets Applicants’ aliphatic metal salt (D) and content thereof), wherein the composition comprise ~8 parts by mass SEBS-MAH, ~1.6 parts by mass HDPE-MAH and ~.48 parts by mass calcium stearate, based on 100 parts by mass of combined polyamide (47+15=100). 
Inasmuch as Yang’s exemplified composition meets the present composition, both in terms of the types of materials added and their contents, it is reasonably believed that it would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Yang.
As to claim 2, given that the calcium stearate content in Yang’s composition falls within the presently claimed range, it is reasonably believed that the equivalent concentration of calcium would also satisfy the claimed formula. 
As to claim 4, Yang discloses HDPE-MAH and SEBS-MAH modified with maleic anhydride.
	As to claim 5, Yang discloses molded articles.
	Yang anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted exemplified composition inherently possesses the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art to determine the appropriate contents of the compositional components in accordance with the ultimate properties desired.
Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-157714 A (Kinoshita) in view of CN 109651809 A (Huang).
Kinoshita disclose a polyamide composition comprising
100 pbw of a polyamide (meets Applicants’ polyamide (A) and content thereof);
0.5 to 10 pbw of a high-density polyethylene modified with maleic anhydride (meets Applicants’ modified high-density polyethylene (C) and embraces content thereof);
 0 to 20 pbw of a modified styrene polymer, inclusive of SEBS block copolymer modified with maleic anhydride (meets Applicants’ modified styrene-based copolymer (B) and embraces content thereof); and
additives such as lubricants (embraces Applicants’ aliphatic metal salt (D) and content thereof).
In essence, Kinoshita differs from the present claims in not expressly exemplifying an aliphatic metal salt.  Huang teaches that metal salts such as zinc stearate are well known lubricants for polyamide compositions comprising high-density polyethylene and styrene elastomers.  Accordingly, it would have been obvious to one having ordinary skill in the art to use a metal salt as taught by Huang as the lubricant in Kinoshista’s polyamide composition for its expected additive effect.  As to the contents of the compositional components, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  The presently claimed contents are disclosed in the cited prior art and, as such, “it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233. It would be expected that Kinoshita’s similarly-constituted polyamide composition would necessarily possess the same properties.
As to claim 2,  it would be expected that the Kinoshita’s polyamide compositions having a metal salt lubricant content falling within the present claims would satisfy the claimed metal ion equivalent concentration.
As to claim 3, Kinoshita discloses the use of polyamide 66. 
As to claim 4, Kinoshita discloses high-density polyethylene and SEBS modified with maleic anhydride.
As to claim 5, Kinoshita discloses molded articles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765